DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 11/12/2021. As directed by the amendment, the status of the claim(s) are: 
Claim(s) 1, 13, 19 has/have been amended;
Claim(s) 1-21 is/are presently pending.

Response to Arguments
With regard to claim rejections under 35 USC 102 and/or 103, Applicant’s arguments have been fully considered but are moot in light of new grounds of rejection due to claim amendment(s).	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harlev (WO 2007146864 A2; 12/21/2007; cited in IDS; cited in previous office action) in view of Splinter (US 20090147257 A1; 6/11/2009).
Regarding claim 1, Harlev teaches an intravascular device configured for in-situ imaging, at a microstructure level, of tissue within a patient's body (Abstract; Fig. 1; Fig. 3), the device comprising: 
an elongated member having a proximal end and a distal end (Fig. 1, catheter); 
a distal tip disposed at or near a distal end of the elongated member and being configured for delivery to a targeted tissue within a patient's body (Fig. 1, catheter); 
an imaging assembly configured to provide microstructure imaging of targeted tissue, the imaging assembly including an optical housing disposed at the distal tip and configured to house one or more imaging components to enable imaging of tissue at or near the distal tip (p. 43 line 24).
Harlev does not teach imaging assembly configured to provide microstructure imaging at a depth within target tissue. However, Splinter teaches in the same field of endeavor (Fig. 1; Fig. 4; [0039] “cardiac”) imaging assembly configured to provide microstructure imaging at a depth within target tissue (Fig. 2; [0004]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Harlev to include this feature as taught by Splinter because this enables in-vivo microscopy of the tissue to determine tissue type ([0004]; [0039]).
In the combination of Harlev and Splinter, Harlev teaches a localization assembly configured to provide location information of the distal tip within a three-dimensional anatomical working space, the localization assembly including one or more localization components disposed at or near the distal tip (p. 12 lines 24-30; Fig. 2).
Regarding claim 9, in the combination of Harlev and Splinter, Splinter (relied upon above for microstructure imaging) teaches wherein the imaging assembly is configured to provide images at a sub cellular ([0004] “microscopy which obtains micron-scale”; the average human tissue cell is larger than a micron and so this reference teaches sub cellular resolution) and/or submicron resolution.
Regarding claim 10, in the combination of Harlev and Splinter, Harlev teaches an electrical assembly configured for measuring one or more electrical signals at targeted tissue, the electrical assembly including one or more electrical sensors disposed at the distal tip (p. 12 lines 24-25; p. 38 lines 9-12).

Claim(s) 2-4, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harlev and Splinter as applied to claim 1 above, in view of Sagon (US 20040092806 A1; 5/13/2004; cited in IDS; cited in previous office action). 
Regarding claim 2, in the combination of Harlev and Splinter, Harlev teaches wherein the localization assembly includes one or more localization electrodes disposed at the distal tip (p. 12 lines 24-30). Harlev does not teach the one or more localization electrodes being configured to provide positional data relative to a reference electrode. However, Sagon teaches in the same field of endeavor (Abstract) one or more localization electrodes being configured to provide positional data relative to a reference electrode ([0055]; [0059]; [0068]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Harlev and Splinter to include this feature of Sagon because this enables mapping of the heart for to know where to apply treatment with reference electrode ([0030]; [0059]).
Regarding claim 3, in the combination of Harlev and Splinter, Harlev does not teach a treatment assembly having one or more treatment components disposed at the distal tip for treating targeted tissue. Note that Harlev does teach treatment (p. 65 lines 17-20; p. 67 lines 20-25). However, Sagon teaches in the same field of endeavor (Abstract) treatment assembly having one or more treatment components disposed at the distal tip for treating targeted tissue ([0068]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Harlev and Splinter to include this feature as taught by Sagon because this enables treatment with the catheter mapping ([0030]; [0072]). 
Regarding claim 4, in the combination of Halev, Splinter, and Sagon, Sagon teaches wherein the treatment assembly includes an energy transmission member which extends through the elongated member and is operatively coupled to the distal tip (Fig. 1; Fig. 4, wire 52; [0056]), the energy transmission member being capable of transmitting energy to the distal tip to enable ablation of targeted tissue at or near the distal tip ([0056]; [0068]).
Regarding claim 11, in the combination of Halev and Splinter, Harlev does not teach wherein at least a portion of the distal tip is configured as an electrode operatively coupled to an electrically conductive member to enable the distal tip to measure electrical signals, the electrically conductive member extending through the elongated member to the distal tip. However, Sagon teaches in the same field of endeavor (Abstract) wherein at least a portion of the distal tip is configured as an electrode operatively coupled to an electrically conductive member to enable the distal tip to measure electrical signals, the electrically conductive member extending through the elongated member to the distal tip (Fig. 4, electrodes 47, 49 and wires 52, 53, 54; [0056]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Harlev and Splinter to include this feature as taught by Sagon because this enables electrical connection to electrodes on distal tip of catheter (Fig. 4; [0056]). 
Regarding claim 12, the combination of Harlev and Splinter does not teach a treatment assembly operatively coupled to a first section of the distal tip; and 
an electrical assembly operatively coupled to a second section of the distal tip, 
wherein the first section of the distal tip is configured as an ablation electrode capable of conducting energy to targeted tissue, and 
wherein the second section of the distal tip is configured as an electrical electrode capable of measuring voltages at targeted tissue.
However, Sagon teaches in the same field of endeavor (Abstract) a treatment assembly operatively coupled to a first section of the distal tip (Fig. 2, band electrode 51 is at first section of distal tip; [0068]); and 
an electrical assembly operatively coupled to a second section of the distal tip (Fig. 2, electrodes 47 and 49 are at second section of distal tip; [0059]), 
wherein the first section of the distal tip is configured as an ablation electrode capable of conducting energy to targeted tissue ([0068] “band-shaped electrode serves as an ablation electrode”), and 
wherein the second section of the distal tip is configured as an electrical electrode capable of measuring voltages at targeted tissue ([0055]-[0056] “mapping electrodes 47, 49”; [0059]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Harlev and Splinter to include these features as taught by Sagon because this enables treatment with the catheter mapping ([0030]; [0072]). 

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halev, Splinter, and Sagon as applied to claim 4 above, and further in view of Keidar (US 7001383 B2; 2/21/2006; cited in previous office action).
Regarding claim 5, the combination of Halev, Splinter, and Sagon does not teach wherein the energy transmission member is configured to transmit RF energy to the distal tip, and wherein at least a portion of the distal tip is configured as an ablation electrode conductive to RF energy to enable the RF energy to pass through the distal tip and toward a targeted tissue. Note that Halev does teach RF energy ablation (p. 68 lines 21-22). However, Keidar teaches in the same field of endeavor (Abstract) the energy transmission member is configured to transmit RF energy to the distal tip, and wherein at least a portion of the distal tip is configured as an ablation electrode conductive to RF energy to enable the RF energy to pass through the distal tip and toward a targeted tissue (Fig. 2-3; Col. 3 lines 55-30; Col. 4 lines 2-3; Col. 4 line 63 to Col. 5 line 3). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Halev, Splinter, and Sagon to include this feature of Keidar because this enables cardiac treatment with RF energy (Col. 1 lines 14-21; Col. 3 lines 55-30). 
Regarding claim 6, the combination of Halev, Splinter, and Sagon does not teach a temperature sensor operatively joined to the distal tip to enable temperature measurement at the distal tip. However, Keidar teaches in the same field of endeavor (Abstract) a temperature sensor operatively joined to the distal tip to enable temperature measurement at the distal tip (Col. 3 lines 64-66). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Halev, Splinter, and Sagon to include this feature of Keidar because this enables controlling the treatment in response to temperature (Col. 4 lines 9-22; Col. 4 line 63 to Col. 5 line 15).
Regarding claim 7, the combination of Halev, Splinter, and Sagon does not teach wherein the treatment assembly is configured for delivering one or more of a treatment chemical, cryotherapeutic agent, or drug. Note that Halev teaches such treatments (p. 67 lines 20-25) but not explicitly that the treatment components are disposed at distal tip as recited in claim 3. However, Keidar teaches in the same field of endeavor (Abstract) the treatment assembly is configured for delivering one or more of a treatment chemical, cryotherapeutic agent, or drug (claims 33, 35). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Halev, Splinter, and Sagon to include this feature of Keidar because this enables other modalities to treat cardiac tissue (Col. 5 lines 22-25; claims 33, 35).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harlev and Splinter as applied to claim 1 above, evidenced by Maschke (US 20090076375 A1; 3/19/2009; cited in IDS).
Regarding claim 8, the combination of Harlev and Splinter teaches wherein the imaging assembly is configured to provide imaging of the targeted tissue at a depth of about at least 5 µm (Splinter [0004] “OCT”). As evidenced by Maschke, “OCT method has the advantage of allowing tissue to be shown at high resolution to a penetration depth of several millimeters” ([0016]). In other words, the OCT of Harlev and Splinter is structurally capable of imaging at the recited depth.

Claim(s) 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altmann (US 20060253031 A1; 11/9/2006; cited in previous office action) in view of Chen (US 20150351722 A1; 12/10/2015; cited in previous office action) and further in view of Splinter (US 20090147257 A1; 6/11/2009).  
Regarding claim 13, Altmann teaches a system configured for generating a three-dimensional map of tissue microstructure (Fig. 1-3), the system comprising: 
an intravascular device having an elongated member, a distal tip, and one or more localization components disposed at or near the distal tip (Fig. 2).
Altmann does not teach the intravascular device being configured to - 
provide microstructure imaging of a targeted tissue disposed at or near the distal tip. Note that Altmann does teach imaging of targeted tissue disposed at or near the distal tip (Fig. 2; [0166]). However, Chen teaches in the same field of endeavor (Abstract; [0004]) the intravascular device being configured to - 
provide microstructure imaging of a targeted tissue disposed at or near the distal tip (Fig. 2; [0013]; [0037] “nanometer and submicron sensitivity”; Fig. 16A-16B). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Altmann to include this feature as taught by Chen because this enables more sensitive imaging ([0070]).
The combination of Altmann and Chen does not teach provide forward-facing microstructure imaging. However, Splinter teaches in the same field of endeavor (Fig. 1; Fig. 4; [0039] “cardiac”) provide forward-facing microstructure imaging (Fig. 2; [0004]; [0030]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Altmann and Chen to include forward-facing microstructure imaging as taught by Splinter because this enables imaging a variety of target tissues with catheter (Fig. 1; Fig. 2; [0029]; [0030]; [0039]).
The combination of Altmann, Chen, and Splinter teaches 
determine a location of the distal tip within a three-dimensional anatomical working space using the one or more localization components (Altmann [0065]-[0066]; [0154]); and 
a computer system having one or more processors and one or more hardware storage devices having stored thereon computer-executable instructions which are executable by the one or more processors (Altmann Fig. 1) to cause the computer system to - 
receive a plurality of forward-facing tissue microstructure images obtained by the intravascular device (Altmann Fig. 1; Fig. 6; Splinter Fig. 2; [0029]-[0030]); 
determine a location within the three-dimensional anatomical working space for each of the tissue microstructure images to obtain a plurality of image locations (Altmann Fig. 3); 
characterize each of the forward-facing tissue microstructure images according to an exhibited level of a tissue microstructure attribute (Altmann Fig. 3; [0166]-[0169]; Chen Fig. 17A-17E; Splinter Fig. 2; [0029]-[0030]; [0039]) and 
based on the characterized images, and based on the corresponding image locations, generate a three-dimensional tissue microstructure attribute map of the anatomical working space (Altmann Fig. 3; [0170]).
Regarding claim 14, the combination of Altmann, Chen, and Splinter teaches wherein each tissue microstructure image is characterized according to an exhibited level of a tissue microstructure attribute by determining one or more of image spatial regularity (Chen [0061]-[0062]), average pixel intensity, and area fraction of bright regions, where bright regions are determined according to a brightness threshold.
Regarding claim 15, the combination of of Altmann, Chen, and Splinter teaches wherein the computer system further comprises a user interface device, and wherein the computer-executable instructions are further configured to cause the computer system to render the three-dimensional attribute map on the user interface device (Altmann Fig. 1, 44; [0054]).
Regarding claim 16, in the combination of Altmann, Chen, and Splinter, Altmann teaches wherein the intravascular device further comprises an electrical assembly enabling the distal tip to measure electrical readings at targeted tissue ([0097]-0098]; [0100]; [0154]), and wherein the computer-executable instructions are further configured to cause the computer system to: 
receive a plurality of tissue electrical readings obtained by the intravascular device ([0079]-[0080]; [0086]; [0098]); 
determine a location within the three-dimensional anatomical working space for each of the tissue electrical readings to obtain a plurality of electrical reading locations ([0086]); and 
based on the electrical readings and their corresponding locations, generate a three-dimensional electrical map of the anatomical working space associating the plurality of tissue electrical readings with their corresponding locations within the anatomical working space ([0040]; [0086]).
Regarding claim 17, in the combination of Altmann, Chen, and Splinter, Altmann teaches wherein the computer-executable instructions are further configured to cause the computer system to combine the tissue microstructure attribute map and the electrical map into a composite map (Fig. 3; [0040]). 
Regarding claim 18, in the combination of Altmann, Chen, and Splinter, Altmann teaches wherein the computer system further comprises a user interface device (Fig. 1), and wherein the computer-executable instructions are further configured to cause the computer system to render the composite map on the user interface device (Fig. 1; Fig. 3).
Regarding claim 19, Altmann teaches a method for generating a three-dimensional map of a heart or portion thereof (Fig. 1-3), the method comprising: 
providing an intravascular device having an elongated member, a distal tip, and one or more localization components disposed at the distal tip (Fig. 2).
Altmann does not teach the generating a fibrosis map and intravascular device being configured to - 
provide microstructure imaging of a targeted tissue disposed at or near the distal tip. Note that Altmann does teach imaging of targeted tissue disposed at or near the distal tip (Fig. 2; [0166]). However, Chen teaches in the same field of endeavor (Abstract; [0004]) measuring fibrosis ([0015]) the intravascular device being configured to - 
provide microstructure imaging of a targeted tissue disposed at or near the distal tip (Fig. 2; [0013]; [0037] “nanometer and submicron sensitivity”; Fig. 16A-16B). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Altmann to include this feature as taught by Chen because this enables more sensitive imaging ([0070]).
The combination of Altmann and Chen does not teach provide forward-facing microstructure imaging. However, Splinter teaches in the same field of endeavor (Fig. 1; Fig. 4; [0039] “cardiac”) provide forward-facing microstructure imaging (Fig. 2; [0004]; [0030]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Altmann and Chen to include forward-facing microstructure imaging as taught by Splinter because this enables imaging a variety of target tissues with catheter (Fig. 1; Fig. 2; [0029]; [0030]; [0039]).
The combination of Altmann, Chen, and Splinter teaches 
determine a location of the distal tip within a three-dimensional anatomical working space using the one or more localization components (Altmann [0065]-[0066]); 
directing the distal tip of the intravascular device to a plurality of locations within the heart (Altmann [0097]-[0098]; [0100]); 
at each location, operating the intravascular device to obtain one or more forward-facing tissue microstructure images (Altmann [0097]; [0099]; Chen [0070]; Fig. 17A-17E; Splinter Fig. 1-2; [0029]-[0030]; [0039]); 
at each location, operating the intravascular device to determine the location of the distal tip within the three-dimensional anatomical working space (Altmann [0100]); 
associating each forward-facing tissue microstructure image with its corresponding determined location within the anatomical working space (Altmann Fig. 3); 
characterizing each forward-facing tissue microstructure image according to a level of exhibited fibrosis (Chen [0070]; Fig. 17A-17E); and 
based on the characterized images and their corresponding locations, generating a three-dimensional fibrosis map of the anatomical working space (Altmann Fig. 3; Chen Fig. 17A-17E).
Regarding claim 20, in the combination of Altmann, Chen, and Splinter, Altmann teaches wherein the heart is a blood-filled, beating heart in situ (Fig. 1; Fig. 6; measurements are taken while heart is beating).
Regarding claim 21, in the combination of Altmann, Chen, and Splinter, Altmann teaches wherein the intravascular device further comprises one or more electrical sensors disposed at the distal tip ([0097]; [0154]), the method further comprising: 
at each location, operating the intravascular device to obtain one or more electrical readings ([0079]-[0080]; [0086]; [0098]); 
associating each electrical reading with its corresponding determined location within the anatomical working space based on the obtained electrical readings and their corresponding locations ([0086]; [0100]), 
generating a three-dimensional electrical map of the anatomical working space ([0040]; [0100]).
The combination of Altmann, Chen, and Splinter teaches combining the electrical map and the fibrosis map to generate a composite map (Altmann Fig. 3; [0040]-[0043]; Chen Fig. 17A-E).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792